Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 16, 2022

                                      No. 04-21-00555-CV

                                   Richard L. FLEMING III,
                                           Appellant

                                                v.

                             NASA FEDERAL CREDIT UNION,
                                       Appellee

                       From the County Court, Guadalupe County, Texas
                                 Trial Court No. 2020CV0167
                           Honorable Bill Squires, Judge Presiding


                                         ORDER
         On March 8, 2022, we struck Appellant’s brief for failing to comply with requirements of
the Texas Rules of Appellate Procedure. See, e.g., TEX. R. APP. P. 38.1. We ordered Appellant
to file an amended brief that fully complied with the applicable rules. See id. R. 9.4, 9.5, 38.1.
        Appellant timely filed an amended brief, but it does not fully comply with the applicable
rules. For example, the statement of facts and argument sections cite to the brief’s appendix
rather than the clerk’s record and the statement of facts contains argument. Given the citation
and other defects, the amended brief does not include Rule-compliant versions of the Statement
of Facts or Argument. See id. R. 9.4, 38.1.
        We recognize Appellant is representing himself on appeal. But “a pro se litigant is held
to the same standards as licensed attorneys and must comply with applicable laws and rules of
procedure.” Strange v. Cont’l Cas. Co., 126 S.W.3d 676, 677 (Tex. App.—Dallas 2004, pet.
denied).
       Nevertheless, despite the amended brief’s defects, we are not ordering Appellant to file a
second amended brief. However, the submission panel may determine that Appellant has waived
one or more issues due to inadequate briefing if the noted deficiencies are not corrected prior to
submission. See Canton-Carter v. Baylor Coll. of Med., 271 S.W.3d 928, 931 (Tex. App.—
Houston [14th Dist.] 2008, no pet.) (briefing waiver).
       Appellee’s brief is due on March 30, 2022. See TEX. R. APP. P. 38.6(b).
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of March, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court